15‐97 
Hapag‐Lloyd Aktiengesellschaft v. U.S. Oil Trading LLC 
 
            UNITED STATES COURT OF APPEALS 
                FOR THE SECOND CIRCUIT 
                        ______________              
                                
                      August Term, 2015 
                                
   (Argued: November 17, 2015     Decided: February 24, 2016) 
                                
                       Docket No. 15‐97 
                                             
         HAPAG‐LLOYD AKTIENGESELLSCHAFT, 
                                                     Plaintiff‐Appellee, 
                                                                         
                             –v.–  
                                
                   U.S. OIL TRADING LLC, 
                                              Defendant‐Appellant, 
                                                                         
             O.W. BUNKER GERMANY GMBH,  
              O.W. BUNKER & TRADING A/S,  
         O.W. BUNKER USA, INC., ING BANK, N.V., 
                                                          Defendants.* 
                        ______________ 
 
Before: 
          KEARSE, STRAUB, and WESLEY, Circuit Judges.



 The Clerk of the Court is directed to amend the official caption 
*

as noted above. 
       Interlocutory  appeal  from  an  injunction  entered  by  the 
United  States  District  Court  for  the  Southern  District  of  New 
York (Valerie E. Caproni, Judge). Plaintiff‐Appellee Hapag‐Lloyd 
Aktiengesellschaft  filed  an  action  in  the  District  Court, 
interpleading  a  number  of  parties  for  obligations  arising  out  of 
the purchase of fuel bunkers for its ships. On December 19, 2014, 
the  District  Court  entered  an  interpleader  injunction  and,  on 
December  30,  denied  Defendant‐Appellant  U.S.  Oil  Trading 
LLC’s  motion  to  vacate  or  modify  the  injunction.  Defendant‐
Appellant  now  appeals  on  the  grounds  that,  inter  alia,  the 
District  Court  lacked  subject  matter  jurisdiction  and  the 
injunction  is  overbroad.  We  disagree  as  to  jurisdiction  but 
conclude  that  the  District  Court  did  not  properly  conduct  the 
analysis with respect to the scope of the injunction. Accordingly, 
we AFFIRM the District Court’s orders in part but REMAND the 
case, pursuant to United States v. Jacobson, for a determination of 
the proper scope of the injunction. 
                           ______________ 

     JOHN  R.  KEOUGH  III  (Casey  D.  Burlage,  Corey  R. 
Greenwald, George G. Cornell, on the brief), Clyde & Co US LLP, 
New York, NY, for Defendant‐Appellant. 
         PETER  J.  GUTOWSKI  (Michael Fernandez, Gina M. Venezia, 
on  the  brief),  Freehill  Hogan  &  Mahar  LLP,  New  York,  NY,  for 
Plaintiff‐Appellee. 
       James  H.  Hohenstein,  James  H.  Power,  Marie  E.  Larsen, 
Holland & Knight LLP, New York, NY, for Amici Curiae APL Co. 
Pte Ltd., American President Lines, Ltd., Baere Maritime LLC, Bonny 
Gas  Transport  Ltd.,  Clearlake  Shipping  Pte  Ltd.,  Conti  149  Conti 
Guinea,  MT  Cape  Bird  Tankschiffahrts  GmbH  &  Co  KG,  Sigma 
Tankers Inc, Star Tankers Inc, and UPT Pool Ltd. 


                                    1 
 
 
 
                                     
       William F. Dougherty, Keith W. Heard, Michael J. Walsh, 
Burke  &  Parsons,  New  York,  NY,  for  Amici  Curiae  1372  Tanker 
Corporation, OSG Ship Management, Inc., SK Shipping Co., Ltd., and 
SK B&T Pte. Ltd. 
      Andrea  Pincus,  Reed  Smith  LLP,  New  York,  NY,  for 
Amicus Curiae SHV Gas Supply & Risk Management SAS. 
       Kerri  M.  D’Ambrosio,  George  M.  Chalos,  Chalos  &  Co., 
P.C., Oyster Bay, NY, for Amicus Curiae Exmar Shipping BVBA.1 
                           ______________ 

WESLEY, Circuit Judge: 
       This  action  presents,  as  the  District  Court  aptly  put  it, 
“interesting  and  apparently  novel  questions  regarding  the 
interplay among the United States bankruptcy law, maritime law 
and  the federal interpleader statutes.” UPT Pool  Ltd. v. Dynamic 
Oil Trading (Sing.) PTE. Ltd., Nos. 14‐CV‐9262 (VEC) et al., 2015 
WL 4005527, at *1 (S.D.N.Y. July 1, 2015). It is just one of at least 
twenty‐five  other  interpleader  actions  in  the  United  States 
District Court for the Southern District of New York (Valerie E. 
Caproni,  Judge),  concerning  similar  issues  among  overlapping 
parties. 
       Plaintiff‐Appellee       Hapag‐Lloyd          Aktiengesellschaft 
(“Hapag‐Lloyd”),  based  in  Hamburg,  Germany,  owns  or 
charters  a  fleet  of  shipping  vessels,  three  of  which—the  M/V 
Seaspan  Hamburg,  the  M/V  Santa  Roberta,  and  the  M/V  Sofia 




1 All amici curiae are referred to collectively as the “Vessel 
Interests.” 

                                    2 
 
 
 
                                     
Express—are involved in this case.2 Hapag‐Lloyd contracted with 
non‐appealing Defendant O.W. Bunker Germany GmbH (“O.W. 
Germany”)  to  purchase  fuel  bunkers  for  these  three  ships, 
among  others,  for  the  calendar  year  2014.3  Pursuant  to  this 
contract,  Hapag‐Lloyd  would  place  orders  with  O.W.  Germany 
for delivery of bunkers to the vessels and then remit payment as 
invoiced. 
        In  October  2014,  Hapag‐Lloyd  placed  orders  with  O.W. 
Germany for bunkers to be supplied in Tacoma, Washington, to 
the  three  vessels  in  question;  the  fuel  was  actually  delivered  to 
the vessels by U.S. Oil Trading LLC (“USOT”).4 One month later, 
O.W.  Germany’s  parent  company,  O.W.  Denmark,  filed  for 
bankruptcy—followed by similar bankruptcy filings by affiliated 

2 Hapag‐Lloyd owns the M/V Sofia Express and is the time charterer of 
the M/V Seaspan Hamburg and the M/V Santa Roberta, but the nature of 
its interest in each vessel is not significant to this case. 
3 “Bunker fuel,” or even commonly just “bunker,” is the term for fuel 
oil used to power modern vessels; it derives from the tank in which the 
fuel is stored, whose name is itself a holdover term from coal bunkers 
used in early steam vessels. See generally Garanti Finansal Kiralama A.S. 
v. Aqua Marine & Trading Inc.. 697 F.3d 59, 62 (2d Cir. 2012); In re Sea 
Bridge Marine, Inc., 412 B.R. 868, 871 n.1 (Bankr. E.D. La. 2008). 
4 USOT informs us in briefing that it entered into contracts with O.W. 
Bunker  &  Trading  A/S  (“O.W.  Denmark”)  to  provide  bunkers  to  the 
vessels,  the  delivery  of  which  occurred  on  various  dates  in  October 
2014. The vessels accepted delivery and stamped the bunker delivery 
receipts. USOT then issued invoices to O.W. Denmark in the amounts 
of  $1,507,408.99  (M/V  Seaspan  Hamburg),  $1,315,507.80  (M/V  Sofia 
Express), and $1,481,860.28 (M/V Santa Roberta). Hapag‐Lloyd alleges it 
has received invoices from O.W. Germany for each of the three orders 
in  the  amounts  of $1,516,809.83  (M/V  Seaspan  Hamburg),  $1,318,668.24 
(M/V Sofia Express), and $1,495,860.94 (M/V Santa Roberta). 

                                      3 
 
 
 
                                       
entities,  including  some  in  the  United  States  Bankruptcy  Court 
for  the  District  of  Connecticut.5  As  a  result,  in  this  action 
multiple  parties  assert  claims  to  payment  by  Hapag‐Lloyd  for 
the bunkers—some sounding in contract (the O.W. Entities), and 
others  sounding  in  statutory  maritime  liens  (the  O.W.  Entities 
and USOT).6  
       In  December,  the  litigation  frenzy  began.  On  December 
17,  USOT  instituted  in  rem  actions  on  the  basis  of  its  asserted 
maritime liens against the M/V Sofia Express in the United States 
District  Court  for  the  Western  District  of  Washington  and 

5  The  affiliated  entities  in  the  bankruptcy  proceedings  in  Connecticut 
are  O.W.  Bunker  Holding  North  America  Inc.,  O.W.  Bunker  North 
American  Inc.,  and  O.W.  Bunker  USA  Inc.  See  In  re  O.W.  Bunker 
Holding  N.  Am.  Inc.  et  al.,  No.  14‐51720  (JAM)  (Bankr.  D.  Conn.  filed 
Nov.  13,  2014).  None  of  these  entities  were  initially  named  in  this 
action, but O.W. Bunker USA Inc. (“O.W. USA”) has since been added 
as  a  defendant  through  an  amended  complaint.  See  infra  note  6.  We 
refer to O.W. Germany, O.W. Denmark, and O.W. USA collectively as 
“the O.W. Entities.” 
6 The initial complaint named both Crédit Agricole S.A. and ING Bank, 
N.V., as alleged assignees or creditors of various claimants. However, 
the parties have shifted somewhat since USOT took its appeal. On July 
14, 2015, Hapag‐Lloyd filed an amended complaint, adding O.W. USA 
as a defendant and replacing Crédit Agricole S.A. with Crédit Agricole 
CIB,  which  then  executed  a  stipulation  dismissing  the  case  against 
them. See First Am. Cmpl. for Interpleader and Declaratory J., Hapag‐
Lloyd  Aktiengesellschaft  v.  U.S.  Oil  Trading  LLC  et  al.,  No.  14‐cv‐9949 
(S.D.N.Y.  July  14,  2015),  ECF  No.  84;  Stipulation  and  Notice  of 
Dismissal  of  Crédit  Agricole  CIB,  Hapag‐Lloyd,  No.  14‐cv‐9949 
(S.D.N.Y.  Sept.  15,  2015),  ECF  No.  115.  ING  Bank  remains  a  named 
defendant.  We  have  amended  the  caption  in  the  instant  appeal 
accordingly,  but  the  change  in  non‐appealing  players  has  no 
significance to our decision today. 

                                       4 
 
 
 
                                         
against  the  M/V  Santa  Roberta  and  the  M/V  Seaspan  Hamburg  in 
the  United  States  District  Court  for  the  Central  District  of 
California.7  As  part  of  these  actions,  USOT  obtained  ex  parte 
arrest  warrants  for  the  vessels,  which  it  intended  to  execute 
when the vessels arrived in their respective ports at some point 
within the next several days. However, on the same day and the 
opposite  coast,  Hapag‐Lloyd  filed  its  Interpleader  Complaint 
below  and  moved  ex  parte  for  an  anti‐suit  injunction  under  28 
U.S.C.  § 2361.  Understandably  uneasy  to  act  without  notice  to 
the  defendants,  the  District  Court  held  a  hearing  on  Hapag‐
Lloyd’s  motion  the  following  day.  USOT’s  counsel  was  present 
at  the  hearing  but  informed  the  District  Court  that  he  had  not 
been authorized by USOT to appear on their behalf. The District 
Court  adjourned  for  an  hour  to  give  USOT’s  counsel  time  to 
speak with his client, but when it reconvened, USOT still did not 
enter an appearance.  
      The  District  Court  then  granted  Hapag‐Lloyd’s  motion 
and enjoined the named defendants from 
            instituting or prosecuting any proceeding or 
            action anywhere, affecting the property and 
            res  involved  in  this  action  of  interpleader, 
            including  but  not  limited  to  the  arrest, 
            attachment  or  other  restraint  of  the  subject 
            Vessels     pursuant        to     Supplemental 
            Admiralty Rule C or Rule B or other laws to 
            enforce  claimants’  alleged  maritime  lien 
            claims  arising  from  the  bunker  deliveries 
            until the further order of the Court. 


7  See  U.S.  Oil  Trading  LLC  v.  M/V  Vienna  Express,  No.  3:14‐cv‐05982 
(W.D.  Wash.  filed  Dec.  17,  2014);  U.S.  Oil  Trading  LLC  v.  M/V  Santa 
Roberta, No. 2:14‐cv‐09662 (C.D. Cal. filed Dec. 17, 2014). 

                                      5 
 
 
 
                                        
Order at 2, Hapag‐Lloyd, No. 14‐cv‐9949 (S.D.N.Y. Dec. 19, 2014), 
ECF No. 5. The District Court then ordered Hapag‐Lloyd to post 
an initial bond, with a six‐percent increase if the litigation lasted 
longer  than  a  year.  Id.  at  3.8  That  same  day,  the  District  Court 
directed the parties to submit briefs concerning the propriety of 
Hapag‐Lloyd’s  interpleader  action.  See  Order  at  4,  Hapag‐Lloyd, 
No.  14‐cv‐9949  (S.D.N.Y.  Dec.  19,  2014),  ECF  No.  8.  USOT  later 
appeared and filed a motion to vacate or modify the injunction, 
which the District Court denied. See Order, Hapag‐Lloyd, No. 14‐
cv‐9949 (S.D.N.Y. Dec. 30, 2014), ECF No. 17.9  
       USOT  took  its  appeal,  and  the  parties  completed  their 
appellate  briefing,  before  the  District  Court  issued  its  written 
decision  on  subject  matter  jurisdiction.  See  UPT  Pool  Ltd.,  2015 
WL  4005527.  Although  this  order  of  the  District  Court  is  not 
formally before us on appeal,10 we instructed the parties to brief 

8 Hapag‐Lloyd posted bond in the following amounts with respect to 
each  vessel:  $1,607,818.41  (M/V  Seaspan  Hamburg);  $1,397,788.33  (M/V 
Sofia Express); and $1,507,771.89 (M/V Santa Roberta). See Underwriter’s 
Interpleader  and  Declaratory  J.  Surety  Bond,  Hapag‐Lloyd,  No.  14‐cv‐
9949  (S.D.N.Y.  Dec.  22,  2014),  ECF  No.  9.  These  amounts  exceed  the 
costs for the fuel bunkers invoiced to the various parties. See supra note 
4. 
9 Accordingly, USOT’s arrest warrants in the other districts have never 
been  executed.  One  of  those  actions  has  been  transferred  to  the 
Southern District of New York, see U.S. Oil Trading, LLC v. M/V Vienna 
Express, No. 14‐5982 RJB, 2015 WL 4714838, at *11 (W.D. Wash. Aug. 7, 
2015),  and  the  other  has  been  stayed  pending  the  resolution  of  this 
appeal,  see  Order  Removing  Case  from  Active  Caseload  by  Virtue  of 
Stay  at  1,  U.S.  Oil  Trading  v.  M/V  Santa  Roberta,  No.  CV  14‐09662‐AB 
(SSx) (C.D. Cal. June 29, 2015), ECF No. 36. 
10  “[E]very  federal  appellate  court  has  a  special  obligation  to  ‘satisfy 
itself not only of its own jurisdiction, but also that of the lower courts 
in  a  cause  under  review,’  even  though  the  parties  are  prepared  to 

                                        6 
 
 
 
                                          
their respective positions on the District Court’s conclusions. See 
Order, Hapag‐Lloyd Aktiengesellschaft v. U.S. Oil Trading LLC, No. 
15‐97  (2d  Cir.  Oct.  26,  2015),  ECF  No.  135.11  With  the  benefit  of 
this supplemental briefing and oral argument, we turn to subject 
matter jurisdiction and the merits. 




concede  it.”  Bender  v.  Williamsport  Area  Sch.  Dist.,  475  U.S.  534,  541 
(1986)  (quoting  Mitchell  v.  Maurer,  293  U.S.  237,  244  (1934)).  “‘And  if 
the record discloses that the lower court was without jurisdiction,’” the 
appellate  court  has  “‘jurisdiction  on  appeal,  not  of  the  merits  but 
merely  for  the  purpose  of  correcting  the  error  of  the  lower  court  in 
entertaining  the  suit.’”  Id.  (quoting  United  States  v.  Corrick,  298  U.S. 
435,  440  (1936)).  Since  we  have  jurisdiction  over  this  appeal  from  the 
injunction  under  28  U.S.C.  § 1292(a)(1),  we  must  address  the  subject 
matter  jurisdiction  of  the  District  Court  even  though  its  later  order 
ruling on its jurisdiction is not technically before us. 
11  On  the  same  day,  we  granted  a  motion  by  the  Vessel  Interests—
interpleader  plaintiffs  in  related  proceedings  before  the  District 
Court—to participate as amici curiae. See Order, Hapag‐Lloyd, No. 15‐97 
(2d  Cir.  Oct.  26,  2015),  ECF  No.  136.  Amici  Vessel  Interests  then  also 
filed a letter brief in response to our supplemental briefing Order. See 
Mem. Br., Hapag‐Lloyd, No. 15‐97 (2d Cir. Nov. 2, 2015), ECF No. 144. 
However, non‐intervenor amici  curiae are not “parties” to this appeal, 
cf. Wilder v. Bernstein, 965 F.2d 1196, 1203 (2d Cir. 1992) (citing Morales 
v. Turman, 820 F.2d 728, 732 (5th Cir. 1987)), and therefore were neither 
ordered nor entitled to participate in the supplemental briefing. Thus, 
we consider only the Vessel Interests’ initial brief as amici curiae—and 
not their letter brief—on this appeal. 

                                        7 
 
 
 
                                          
                                DISCUSSION12 
        The  federal  interpleader  statute  confers  original 
jurisdiction  on  federal  district  courts  where  “[t]wo  or  more 
adverse  claimants  [of  at  least  minimally]  diverse  citizenship” 
may or do claim entitlement to “money or property of the value 
of $500 or more,” or any benefit arising from an “instrument of 
value  or  amount  of  $500  or  more”  or  an  “obligation  written  or 
unwritten  to  the  amount  of  $500  or  more,”  provided  that  the 
plaintiff  “has  deposited  such  money  or  property”  into  the 
registry  of  the  court  or  “has  given  bond  payable  to  the  clerk  of 
the  court  in  such  amount  and  with  such  surety  as  the  court  or 
judge  may  deem  proper.”  28  U.S.C.  § 1335(a).  Where  the  other 
requirements  are  met,  the  statute  makes  it  irrelevant  that  “the 
titles  or  claims  of  the  conflicting  claimants  do  not  have  a 

12  If  the  jurisdictional  issue  is  presented  on  the  face  of  the  complaint, 
we  accept  as  true  all  of  the  complaint’s  material  factual  allegations, 
along with the reasonable inferences that can be drawn from them, but 
if the issue is presented on the basis of controverting evidence outside 
of  the  complaint,  we  review  the  district  court’s  factual  findings  for 
clear  error  and  its  rulings  of  law  de  novo.  See,  e.g.,  Tandon  v.  Captain’s 
Cove  Marina  of  Bridgeport,  Inc.,  752  F.3d  239,  243  (2d  Cir.  2014).  “For 
purposes of ruling on a motion to dismiss for  want of standing, both 
the  trial  and  reviewing  courts  must  accept  as  true  all  material 
allegations of the complaint, and must construe the complaint in favor 
of the complaining party.” Warth v. Seldin, 422 U.S. 490, 501 (1975); see 
also  Lujan  v.  Defenders  of  Wildlife,  504  U.S  555,  561  (1992)  (“The  party 
invoking  federal  jurisdiction  bears  the  burden  of  establishing 
[standing]  .  .  .  in  the  same  way  as  any  other  matter  on  which  the 
plaintiff  bears  the  burden  of  proof,  i.e.,  with  the  same  manner  and 
degree of evidence required at the successive stages of the litigation.”). 
With respect to a district court’s grant of injunctive relief pursuant to 
28 U.S.C. § 2361, we review for abuse of discretion. See Nat’l Union Fire 
Ins. Co. of Pittsburgh, Pa. v. Karp, 108 F.3d 17, 23 (2d Cir. 1997). 

                                          8 
 
 
 
                                            
common  origin.”  Id.  § 1335(b).  USOT  contends  that  these 
statutory  requirements  are  not  met.  Its  principal  argument  is 
that,  because  its  claims  to  payment  arise  from  statutory  in  rem 
liens  against  Hapag‐Lloyd’s  vessels  while  the  O.W.  Entities’ 
claims  arise  from  the  supply  contracts  (and  thus  are  correctly 
characterized  by  USOT  as  being  in  personam  in  nature),  its  co‐
defendants  are  not  claiming  entitlement  to  the  same  money, 
property,  or  benefit  of  the  instrument  or  obligation.  USOT  is  of 
the  view  that  its  maritime  liens  do  not  arise  out  of  the  Hapag‐
Lloyd–O.W. Entities contracts but rather from the fact that USOT 
“provid[ed] necessaries to a vessel on the order of the owner or a 
person  authorized  by  the  owner.”  See  Maritime  Commercial 
Instruments and Liens Act, 46 U.S.C. § 31342.13 In the context of 
this  case,  however,  USOT  focuses  on  a  difference  that  is  not 
material to the availability of interpleader. 
        It  is  well  established  that  the  interpleader  statute  is 
“remedial and to be liberally construed,” particularly to prevent 
races to judgment and the unfairness of multiple and potentially 
conflicting  obligations.  State  Farm  Fire  &  Cas.  Co.  v.  Tashire,  386 
U.S. 523, 533 (1967). Though this matter presents a novel factual 
situation,  we  think  the  case  before  us  fits  squarely  within  the 
language  and  purpose  of  the  interpleader  statute.  Like  the 
District Court, we find instructive Royal School Laboratories, Inc. v. 
Town of Waterman, 358 F.2d 813 (2d Cir. 1966). There, we upheld 
an  interpleader  complaint  by  the  Town,  naming  a  supplier  of 
equipment  and  furniture  to  the  Town  and  the  assignee  of  the 
general  contractor  who  purchased  but  did  not  pay  for  the 
materials.  Id.  at  815.  The  supplier’s  equitable  unjust  enrichment 
claims  against  the  Town  arose  from  materialman  claims  while 

  For the purposes of § 31342, bunkers are “necessaries.” 1 THOMAS  J. 
13

SCHOENBAUM, ADMIRALTY & MARITIME LAW § 9‐3 (5th ed. 2014) (citing 
Gulf Oil Trading Co. v. M/V Caribe Mar, 757 F.2d 743 (5th Cir. 1985)). 

                                     9 
 
 
 
                                       
the  general  contractor’s  assignee  asserted  claims  against  the 
Town  for  payment  for  the  equipment  arising  from  a  contract. 
Judge  Friendly,  writing  for  the  court,  explained  that  “nothing 
could  be  more  palpably  unjust  than  to  permit  two  recoveries 
against [the interpleader plaintiff] for the same enrichment.” Id.14 
We  conclude  that  the  claims  alleged  in  this  action  concern  the 
same enrichment to Hapag‐Lloyd—i.e., the value of the bunkers, 
payment  for  which  is  the  entitlement  claimed  by  all  parties15—
and  are  thus  likewise  “inextricably  interrelated.”  Id.  Although 
the claims may have different legal origins, we have previously 
held  that  there  is  no  requirement  that  interpleader  claims  arise 
“out  of  a  common  source  of  right  or  entitlement.”  Ashton  v. 
Josephine  Bay  Paul  &  C.  Michael  Paul  Found.,  Inc.,  918  F.2d  1065, 
1069 (2d Cir. 1990); see also 28 U.S.C. § 1335(b). 

14  Concern  over  double  recovery  was  similarly  addressed  in  a  non‐
interpleader  case  cited  by  both  parties,  Central  Hudson  Gas  &  Electric 
Corp.  v.  Empresa  Naviera  Santa  S.A.,  56  F.3d  359  (2d  Cir.  1995).  In  that 
case,  we  concluded  in  rem  and  in  personam  claims  were  distinct,  and 
thus,  a  judgment  in  an  in  rem  action  was  not  a  res  judicata  bar  to  a 
subsequent in personam action—in part because plaintiff “did not seek 
duplicative  or  additional  damages”  and  instead  in  essence  sought 
merely  to  treat  the  vessel  operator  as  jointly  liable  with  the  vessel 
itself.  Id.  at  367.  It  is  also  worth  noting  that  the  considerations 
underlying  whether  a  claim  is  precluded  by  res  judicata—a  judicial 
doctrine—are  distinct  from  the  considerations  underlying  the  federal 
interpleader  statutes,  and  thus  Central  Hudson’s  analysis  is  of  limited 
value in this case. 
   The  amounts  alleged  to  be  owed  differ  slightly  between  each 
15

claimant, because the contractual prices in the interlocking chain seem 
to incorporate some level of profit. See supra note 4. This is not fatal to 
an interpleader claim; the statute expressly applies to “titles or claims 
of  the  conflicting  claimants”  that  “are  not  identical.”  28  U.S.C. 
§ 1335(b). 

                                         10 
 
 
 
                                           
        The  interconnection  of  the  claims  is  evident.  To  recover 
under a maritime lien, USOT must demonstrate that it provided 
necessaries “on the order of the owner or a person authorized by 
the  owner.”  46  U.S.C.  § 31342(a);  see  also  id.  § 31341  (listing 
persons “presumed to have authority to procure necessaries for 
a  vessel”).  We  have  no  reason  at  this  time  to  test  USOT’s 
assertion  that  an  O.W.  entity  had  the  authority  the  lien  statute 
requires,  but  it  is  difficult  to  see  how  USOT  could  prove 
authorization  without  reference  to  the  chain  of  contractual 
relationships beginning with Hapag‐Lloyd and passing through 
the  O.W.  Entities  to  itself.  This  chain  of  contracts  is,  of  course, 
also  the  source  of  at  least  some  of  the  claims  by  the  O.W. 
Entities—others  of  which  are  competing  in  rem  liens  asserted 
under the same statutory entitlement claimed by USOT.16  
        USOT attempts to distinguish the entitlements by arguing 
that  a  payment  by  Hapag‐Lloyd  to  O.W.  Germany  under  its 
contracts would not discharge the maritime lien held by USOT. 
Indeed,  that  may  be  true.17  But  an  interpleader  action  does  not 


   See  Verified  Answer,  Interpleader  Claims,  and  Countercls.  of  O.W. 
16

Bunker Ger. GmbH at 14, ¶ 83, Hapag‐Lloyd, No. 14‐cv‐9949 (S.D.N.Y. 
July  17,  2015),  ECF  No.  93;  Answer,  Countercls.  and  Cross‐Claim  of 
ING  Bank  N.V.  to  the  First  Am.  Cmpl.  for  Interpleader  and 
Declaratory J. at 11–12, ¶¶ 6–13, Hapag‐Lloyd, No. 14‐cv‐9949 (S.D.N.Y. 
July 28, 2015), ECF No. 98. 
17  USOT’s  maritime  lien  certainly  would  be  extinguished  if  USOT 
received  payment  from  O.W.  Denmark  pursuant  to  its  invoices.  See 
Mullane v. Chambers, 438 F.3d 132, 138 (1st Cir. 2006) (after repayment, 
“any  maritime  lien  had  been  extinguished  by  satisfaction”);  see  also 
World  Fuel  Servs.,  Inc.  v.  Magdalena  Green  M/V,  464  F.  App’x  339,  341 
(5th  Cir.  2012)  (per  curiam)  (same).  In  such  a  case,  USOT  could  not 
recover both through its contract with O.W. Denmark and through its 
lien on Hapag‐Lloyd’s vessels, thereby further demonstrating that the 

                                       11 
 
 
 
                                         
abrogate  USOT’s  right  to  be  paid  (if  it  has  one);  it  merely 
requires  USOT  to  litigate  its  claim  in  the  context  of  the  same 
proceeding  as  competing  claimants,  so  that  the  District  Court 
can  minimize  or  eliminate  the  risk  of  double  payment  to  the 
extent  the  governing  law  permits.18  Adjudication  of  Hapag‐
Lloyd’s  obligation  to  pay  for  the  fuel  bunkers  involves 
inextricably  intertwined  claims,  and  interpleader  jurisdiction  is 
proper under the broad and remedial nature of § 1335.19 


entitlements  arising  from  the  maritime  lien  and  the  interlocking 
contracts are inextricable. 
18 The various relationships in this case may, for example, require the 
District  Court  to  untangle  complicated  questions  of  subrogation  and 
set‐offs  among  the  parties  as  it  determines  payment  obligations.  See 
Pearlman  v.  Reliance  Ins.  Co.,  371  U.S.  132,  136–37,  136  n.12  (1962) 
(discussing the doctrine of subrogation); Am. Fid. Co. v. Nat’l City Bank 
of  Evansville,  266  F.2d  910,  914  (D.C.  Cir.  1959)  (discussing  equitable 
liens  as  a  form  of  subrogation  in  the  context  of  material  suppliers). 
Because  of  the  complexity  of  the  questions  presented  by  these 
competing  claims,  the  District  Court’s  interpleader  jurisdiction  over 
the  parties  and  attendant  issues  meets  the  goals  of  efficiency  and 
fairness motivating the statute. 
   USOT’s  second  argument  as  to  interpleader  jurisdiction—that  the 
19

amount of the bond is insufficient under § 1335—patently fails. While 
USOT’s arguments focus exclusively on the statutory clause that refers 
to deposit of the money or amount of obligation itself, it ignores that 
the statute alternatively permits posting of a bond “in such amount and 
with  such  surety  as  the  court  or  judge  may  deem  proper.”  28  U.S.C. 
§ 1335; see also Aetna Cas. & Sur. Co. v. B.B.B. Constr. Corp., 173 F.2d 307, 
309  (2d  Cir.  1949)  (noting  that  the  interpleader  statute  was  expressly 
amended  to  contain  the  bond  as  an  alternative  to  payment  of  a 
deposit).  The  District  Court  clearly  made  a  determination  that  the 
amount posted was sufficient, and we see no abuse of discretion in its 
conclusion. See also supra note 8. 

                                       12 
 
 
 
                                         
        USOT  also  challenges  the  sufficiency  of  the  District 
Court’s  in  rem  jurisdiction.20  However,  USOT’s  arguments  fail 
here as well. It relies on cases in which the person possessing the 
in rem claim initiates the proceeding without the vessel owner’s 
consent, which would necessitate the court obtaining jurisdiction 
over  the  res.  See  In  re  Millenium  Seacarriers,  Inc.,  419  F.3d  83,  94 
(2d  Cir.  2005)  (Sotomayor,  J.);  Dluhos  v.  Floating  &  Abandoned 
Vessel, 162 F.3d 63, 68–69 (2d Cir. 1998). USOT’s argument—that 
both  parties’  consent  is  necessary  in  cases  where  the  party 
initiating suit is the owner of the res that the lienholder seeks to 
arrest—relies  on  cases  holding  that  where  a  lienholder  brings  a 
claim, both parties’ consent is “sufficient” for a court to exercise 
in  rem  jurisdiction  without  seizure  of  the  res.  E.g.,  Panaconti 
Shipping Co. v. M/V Ypapanti, 865 F.2d 705, 707–08 (5th Cir. 1989).  
That  is  not  inconsistent,  however,  with  other  cases  indicating 
that only the owner’s consent is necessary. In rem jurisdiction is 
“‘a customary elliptical way of referring to jurisdiction over the 
interests  of  persons  in  a  thing.’”  Shaffer  v.  Heitner,  433  U.S.  186, 
207 (1977) (quoting RESTATEMENT (SECOND) OF CONFLICT OF LAWS 
§ 56, intro. note (1971)). To obtain jurisdiction over that interest, 
a  court  must  either  seize  the  res  or  obtain  the  consent  of  the 
owner  or  other  person  asserting  a  right  of  possession.  This 
principle  is  demonstrated  by  the  many  cases  in  which  in  rem 

20 Hapag‐Lloyd argues that USOT  conflates subject matter and in rem 
jurisdiction,  which  are  distinct.  See  Mattel,  Inc.  v.  Barbie‐Club.com,  310 
F.3d  293,  298  (2d  Cir.  2002)  (Sotomayor,  J.)  (distinguishing  between 
subject matter jurisdiction and in rem jurisdiction). While it is true that 
some  elements  of  the  arguments  overlap,  USOT  in  fact  makes  two 
arguments: first, the amount of the bond is insufficient under § 1335 to 
confer  subject  matter  jurisdiction—which  we  addressed  supra  note 
19—and second, even if it is sufficient under § 1335, it is insufficient to 
constitute a substitute res for the vessels themselves, which we address 
here. 

                                        13 
 
 
 
                                          
jurisdiction  has  been  held  waived  without  seizure  when  the 
owner  appears  without  contesting  jurisdiction.  See,  e.g.,  United 
States v. Republic Marine, Inc., 829 F.2d 1399, 1402 (7th Cir. 1987); 
Cactus Pipe & Supply Co. v. M/V Montmartre, 756 F.2d 1103, 1107–
08  (5th  Cir.  1985);  cf.  Continental  Grain  Co.  v.  The  FBL‐585,  364 
U.S.  19,  22–27  (1960)  (construing  the  owner’s  consent  as 
sufficient  for  venue  transfer  of  both  in  personam  and  in  rem 
claims).  By  initiating  an  interpleader  concerning  certain  in  rem 
claims  and  posting  adequate  security  for  those  claims,  Hapag‐
Lloyd  consented  to  the  District  Court’s  jurisdiction  over  its 
interests,  which  is  sufficient  to  confer  jurisdiction.  See  Cactus 
Pipe,  756  F.2d  at  1107;  Reed  v.  Steamship  Yaka,  307  F.2d  203,  204 
(3d Cir. 1962), rev’d on other grounds, 373 U.S 410 (1963).21 
       Next,  USOT  contends  that  the  interpleader  injunction 
issued in this case is in violation of the requirements of 28 U.S.C. 
§ 2361.22  USOT  argues  that  § 2361  does  not  expressly  authorize 

   Similarly,  USOT’s  argument  that  the  bond  is  insufficient  as  a 
21

substitute  res  is  unavailing.  First,  as  we  have  just  explained,  no  res  is 
necessary when the owner consents; second, USOT’s cited sources deal 
with  the  method  by  which  a  vessel’s  owner  can  free  it  from  seizure 
through posting a bond and thus have no applicability in a case where 
seizure neither occurred nor is required.  
22  USOT  also  argues  that  service  was  not  by  U.S.  Marshal  and  thus 
ineffective. Service of process is a question of “practice and procedure” 
governed  by  the  Federal  Rules  of  Civil  Procedure;  statutory 
requirements to the contrary were  voided by the Rules Enabling Act. 
See Henderson v. United States, 517 U.S. 654, 656 (1996); Aisner v. Penn. 
Mut.  Life  Ins.  Co.,  53  F.3d  1282,  1995  WL  295968,  at  *2  (5th  Cir.  1995) 
(per  curiam)  (unpublished)  (“Rule  4  of  the  Federal  Rules  of  Civil 
Procedure supersedes § 2361 to the extent that § 2361 conflicts with the 
1983 revisions to Rule 4, which allow any adult non‐party to complete 
service in the district in which a claimant resides.”); see also Fed. R. Civ. 
P. 22(b) (“An action under [28 U.S.C. §§ 1335, 1397, and 2361] must be 

                                         14 
 
 
 
                                           
an  interpleader  injunction  to  extend  to  foreign  suits.  While  the 
statute  itself  has  no  extraterritorial  reach,  federal  courts  have 
long possessed the inherent power to restrain the parties before 
them  from  engaging  in  suits  in  foreign  jurisdictions.  See  China 
Trade & Dev. Corp. v. M.V. Choong Yong, 837 F.2d 33, 35 (2d Cir. 
1987).  This  Circuit  has  articulated  a  test  for  when  such 
injunctions  are  warranted:  First,  an  anti‐foreign‐suit  injunction 
may be imposed only if the parties are the same and resolution 
of the case before the enjoining court is dispositive of the action 
to  be  enjoined;  if  this  threshold  is  met,  the  District  Court  must 
then examine five factors: 
            (1)  frustration  of  a  policy  in  the  enjoining 
            forum;  (2)  the  foreign  action  would  be 
            vexatious;  (3)  a  threat  to  the  issuing  court’s 
            in  rem  or  quasi  in  rem  jurisdiction;  (4)  the 
            proceedings  in  the  other  forum  prejudice 


conducted under these rules.”). As USOT has not argued service was 
defective under Federal Rule of Civil Procedure 4, we treat service as 
sufficient. See Norton v. Sam’s Club, 145 F.3d 114, 117 (2d Cir. 1998). 
USOT makes an additional argument that the injunction was improper 
because  it  prevented  USOT  from  executing  arrest  orders  obtained  in 
other  federal  courts.  That  USOT  had  obtained  arrest  orders  prior  to 
entry  of  the  injunction  is  of  no  significance—interpleader  injunctions 
clearly may restrain claimants “from instituting or prosecuting” actions 
in  another  jurisdiction.  28  U.S.C.  § 2361  (emphasis  added).  In  any 
event,  USOT’s  arrest  actions  were  not  “first  filed”  because  they  were 
apparently  filed  later  on  the  same  day  that  Hapag‐Lloyd  filed  its 
interpleader  complaint.  Moreover,  some  courts  have  found 
inapplicable  the  first‐filed  rule  where  filings  were  made  on  the  same 
day, regardless of their order. E.g., Ontel Prods., Inc. v. Project Strategies 
Corp., 899 F. Supp. 1144, 1150, 1153 (S.D.N.Y. 1995). But see, e.g., Alden 
Corp. v. Eazypower Corp., 294 F. Supp. 2d 233, 235 n.2 (D. Conn. 2003). 

                                      15 
 
 
 
                                        
           other  equitable  considerations;  or  (5) 
           adjudication  of  the  same  issues  in  separate 
           actions     would        result    in      delay, 
           inconvenience,  expense,  inconsistency,  or  a 
           race to judgment. 
Id.  at  35–36  (internal  quotation  marks  omitted);  accord  Ibeto 
Petrochemical  Indus.  Ltd.  v.  M/T  Beffen,  475  F.3d  56,  64  (2d  Cir. 
2007). Our review of the record does not reveal any such analysis 
by  the  District  Court  of  the  factors,  which  leaves  us  without  a 
sufficient record of the District Court’s exercise of its discretion. 
See Gasperini v. Ctr. for Humanities, Inc., 149 F.3d 137, 142, 144 (2d 
Cir. 1998).  
        However, if we were merely to vacate and remand on this 
ground, Hapag‐Lloyd would remain free to seek an anti‐foreign 
suit  injunction  under  China  Trade,  and  the  order  granting  or 
denying  that  injunction  would  then  be  immediately  appealable 
under 28 U.S.C. § 1292(a)(1). In the interests of judicial economy 
and orderly resolution of the matter, therefore, we think it more 
prudent  to  order  a  limited  remand  pursuant  to  our  Circuit’s 
practice  under  United  States  v.  Jacobson,  15  F.3d  19,  22  (2d  Cir. 
1994).  The  remand  permits  the  District  Court  to  make  its 
determinations  under  the  correct  standard  and  return  its 
determinations  to  us  for  consideration  without  the  need  for 
reassignment to a new panel and full briefing.  
        Accordingly,  we  remand  to  the  District  Court  with 
instructions to enter an order, within ninety days of the issuance 
of  our  mandate,  that  eliminates  or  retains  the  foreign  scope  of 
the  injunction,  with  specific  determinations  applying  the  China 
Trade test. If the District Court retains the scope of the injunction, 
either  party  may  restore  jurisdiction  to  this  panel  by  filing  a 
letter with the Clerk of this Court within thirty days after entry 
of such order; if the District Court eliminates the foreign scope of 

                                    16 
 
 
 
                                       
the  injunction  and  Hapag‐Lloyd  wishes  to  challenge  that 
decision, it will be required to file a notice of appeal in order to 
do so. See generally Jennings v. Stephens, 135 S. Ct. 793, 798 (2015) 
(“[A]n  appellee  who  does  not  cross‐appeal  may  not  attack  the 
decree  with  a  view . . .  to  enlarging  his  own  rights 
thereunder . . . .”  (internal  quotation  marks  omitted)).  In  either 
event,  briefing  of  the  issue  may  be  by  letter,  not  to  exceed  ten 
double‐spaced  pages,  setting  forth  the  grounds  for  claiming 
error in the District Court’s decision and attaching a copy of the 
order.  Upon  the  filing  of  such  a  letter,  the  opposing  party  may 
file  a  response  of  the  same  maximum  length  within  fourteen 
days. Oral argument will be scheduled at the panel’s discretion. 
If  neither  party  files  an  initial  letter—or  notice  of  appeal,  if 
required—the  order  entered  by  the  District  Court  on  remand 
will not be reviewed. 
        Finally,  USOT  challenges  the  District  Court’s  exercise  of 
personal  jurisdiction  over  it  as  well  as  interpleader  venue. 
However,  we  conclude  that  USOT  has  waived  these  issues, 
excluding them from appellate review in this case. The instances 
to  which  USOT  points  as  asserting  its  personal  jurisdiction 
arguments  to  the  District  Court  are  cursory,  often  one‐sentence 
statements, which we have long held are generally insufficient to 
preserve  an  issue  for  appeal.  See  Wal‐Mart  Stores,  Inc.  v.  Visa 
U.S.A.,  Inc.,  396  F.3d  96,  124  n.29  (2d  Cir.  2005)  (holding  that 
under established law of the Circuit, a one‐sentence challenge to 
a fee award was not sufficient to preserve the issue for appeal). 
Similarly, USOT’s purported “objections” to venue at the District 
Court  are  minimal.  Though  one  colloquy  at  a  hearing  could 
possibly  be  interpreted  to  raise  the  question  of  venue,  we  note 
from Hapag‐Lloyd’s supplemental briefing and our own review 
of  the  District  Court  docket  that  the  deadline  for  motions  to 
dismiss  on  the  basis  of  personal  jurisdiction  and  venue  passed 


                                    17 
 
 
 
                                       
without any submission from USOT. Thus, we decline to decide 
these issues for the first—and apparently only—time on appeal.23 

                               CONCLUSION 
        We  have  considered  USOT’s  remaining  arguments  and 
find them to be without merit. Accordingly, we AFFIRM in part 
the  District  Court’s  orders  of  December  19  and  30,  2014,  but 
REMAND  the  case  to  the  District  Court  with  instructions  to 
enter  an  order,  within  ninety  days  of  the  issuance  of  our 
mandate,  that  eliminates  or  retains  the  foreign  scope  of  its 
injunction  according  to  specific  conclusions  under  the  China 
Trade test. Either party may seek review of such order by filing a 
letter or notice of appeal, as prescribed above. In the interests of 
judicial economy, any such reinstated appeal will be assigned to 
this panel. The mandate shall issue forthwith. 




   USOT  argues  that,  even  if  its  arguments  were  forfeited,  we  should 
23

consider them to avoid “manifest injustice.” Magi XXI, Inc. v. Stato della 
Città  del  Vaticano,  714  F.3d  714,  724  (2d  Cir.  2013)  (internal  quotation 
marks  omitted).  As  we  stated  above,  USOT  had  the  opportunity  to 
submit briefing on these issues to the District Court and chose not to 
do  so.  Such  a  decision  bespeaks  more  waiver  than  forfeiture,  see 
Hamilton v. Atlas Turner, Inc., 197 F.3d 58, 61–62 (2d Cir. 1999), which 
eliminates our discretion to reach the issue, see Wood v. Milyard, 132 S. 
Ct. 1826, 1832 (2012). Even assuming we possessed the discretion, we 
generally  exercise  it  when  presented  with  “a  question  of  law”  for 
which “there is no need for additional factfinding.” Magi XXI, 714 F.3d 
at  724  (internal  quotation  marks  omitted).  Given  the  lack  of 
development  of  the  factual  record  below,  we  are  not  persuaded  this 
case would present an appropriate vehicle to exercise our discretion in 
any event. 

                                        18